Investor Update BROWN SHOE COMPANY, INC. November 2010 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: This investor update contains certain forward-looking statements and expectations regarding the Company’s future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These include(i) changing consumer demands, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (ii) the timing and uncertainty of activities and costs related to the Company’s information technology initiatives, including software implementation and business transformation; (iii) potential disruption to the Company’s business and operations as it implements its information technology initiatives; (iv) the Company’s ability to utilize its new information technology system to successfully execute its strategies; (v) intense competition within the footwear industry; (vi) rapidly changing fashion trends and purchasing patterns; (vii) customer concentration and increased consolidation in the retail industry; (viii) political and economic conditions or other threats to continued and uninterrupted flow of inventory from China and Brazil, where the Company relies heavily on third-party manufacturing facilities for a significant amount of its inventory; (ix) the Company's ability to attract and retain licensors and protect its intellectual property; (x) the Company's ability to secure/exit leases on favorable terms; (xi) the Company's ability to maintain relationships with current suppliers; (xii) compliance with applicable laws and standards with respect to lead content in paint and other product safety issues; (xiii) the Company’s ability to successfully execute its international growth strategy; (xiv) the Company’s ability to source product at a pace consistent with increased demand for footwear; and (xv) the impact of rising prices in a potentially inflationary global environment.The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption “Risk Factors” in Item 1A of the Company’s Annual Report on Form 10-K for the year ended January 30, 2010, which information is incorporated by reference herein and updated by the Company’s Quarterly Reports on Form 10-Q. The Company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. -November 24, 2010 [Graphic- Brown Shoe logo] Why Invest in Brown Shoe? § Powerful brands that command leading market share § Clear opportunities to grow sales and margins § Strategic initiatives in place to maximize favorable footwear cycle § Portfolio aligned with macro consumer trends of family, healthy living, and contemporary fashion § Strong design, sourcing, and distribution expertise and fulfillment infrastructure § Investments in talent, technology, and marketing to drive future growth § Solid balance sheet and 351 consecutive quarters paying a dividend [Graphic - Brown Shoe logo] At A Glance Our Company § A leading footwear company with $2.5 billion in sales (TTM*) § Full-year 2010 Adjusted EPS** expectation of $1.00 to $1.05 versus $0.40 in 2009 § 2011 EPS expectation of $1.31 to $1.43 § Aiming for near-term EPS goal of $2.00 over next 18 to 24 months Our Brands § Famous Footwear – leading family branded footwear retailer § Naturalizer – one of the world’s largest women’s comfort brands § Dr. Scholl’s – iconic global health and wellness brand § A leader in Contemporary Fashion *All TTM (trailing twelve months) data included in this document refers to the period ending October 30, 2010, unless otherwise noted **See Appendix for reconciliation Brown Shoe Business Mix $2.5 billion in sales (Trailing 12 Months October 30, 2010) Business Mix Wholesale 30% Retail 70% Brand Mix All Other Famous Footwear Naturalizer Dr. Scholl's Shoes Contemporary Fashion Leading Footwear Retailer and Wholesaler Top Footwear Retailers* $ in millions $0 Walmart Payless Macy's Kohl's DSW Famous Footwear Foot Locker J.C. Penney Nordstrom Finish Line 12 Mo End Oct10 12 Mo End Oct09 12 Mo End Oct08 *Trailing 12 months October according to NPD’s Consumer Panel Top Women’s Fashion Wholesalers** $ in millions $0 Nine West Skechers Brown Shoe Co. Nike Camuto Group Steve Madden Deckers Jimlar H.H. Brown Adidas Clarks 12 Mo End Oct10 12 Mo End Oct09 12 Mo End Oct08 **Trailing 12 months October according to NPD’s Retail Point of Sale Tracking Service.Channels include Department Stores, National Chains, National Shoe Chains, and Athletic Specialty [ graphics - logos] [Graphic - Famous Footwear logo] Famous Footwear § Leading family branded footwear retailer § Represents 60% of total Company net sales § Net sales of $1.5 billion and operating margin of 6.1% (TTM).Peak operating margin of 7.0% and sales per square foot of $185 in 2006 § Strong broad-based sales momentum for the trailing twelve month period § Same-store sales increased 11.6% § Sales per square foot increased to $184 versus $164 in the prior period § Record Back-to-School season in 2010 § Broad-based growth across major categories, channels, and geographies § Primary target customers are active, contemporary moms who seek national, powerful, recognized brands at a value for themselves and their families § Approximately 110 million customer visits per year and one in ten families visit Famous Footwear during the Back-To-School season § More than 1,100 stores in all 50 states Famous Footwear Sales per Square Foot 2005 - $180 2006 - $185 2007 -$180 2008 - $168 2009 - $167 2010TTM - $184 Operating Earnings ($mm) Operating Earnings Operating Margin % 8% 7% 6% 5% 4% 3% 2% $0 2005 - $67.0 - 5.6% 2006 - $89.8 - 7.0% 2007 - $84.1 - 6.4% 2008 - $27.0 - 2.0% 2009 - $44.6 - 3.3% 2010TTM - $90.0 - 6.1% National Store Base [ graphic - map of store locations] § Store concept works well across channels – mall, strip and outlet § 1,118 stores in all 50 states § Lease negotiations have netted over $12 million in annual expense savings* *Savings represent the difference between renegotiated lease costs compared to the prior commitments. [Graphic - Famous Footwear logo] Famous Footwear – Growth Initiatives § Growth targets: § Annual same-store sales increase in low-single digits § Operating margin goal of 10% § Real Estate Portfolio: § Increasing store productivity through real estate portfolio improvements § Stricter opening and closing criteria leading to new stores performing at over $200 / sq. ft., while continuing to close underperforming stores § Longer-term target of $225+ / sq. ft. § Plan to increase store base over next three years by net +5, +25, and +25 stores, respectively § Long-term opportunity for 1,500+ stores [graphic - store base] Store Base Opened/Closed Year-end Stores 92/46 110/35 89/25 55/64 2010E
